Citation Nr: 0333287	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  98-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for residuals of a left 
foot injury.

3.  Entitlement to service connection for residuals of a 
right thumb injury.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
April 1972, including service in Vietnam from April 1970 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 
an April 1997 rating decision of the Department of Veterans 
Affairs (VA), Regional Office in Columbia, South Carolina 
(RO), which denied service connection for a skin disorder 
claimed as secondary to herbicide exposure; a left foot 
disorder; and a right thumb disorder.  The notice of 
disagreement was received in December 1997.  The statement of 
the case (SOC) was issued in December 1997.  The veteran's 
substantive appeal was received in April 1998.  A personal 
hearing on these issues was held before a Hearing Officer at 
the RO in July 1998.

This appeal also stems from a November 1998 rating decision 
which denied service connection for PTSD.  The notice of 
disagreement was received in December 1998, and the SOC was 
issued in December 1998.  The veteran's substantive appeal 
was received in January 1999.  In March 1999, the veteran was 
afforded a personal hearing before a Hearing Officer at the 
RO.  The Board notes that the veteran had also requested that 
he be scheduled for a personal hearing before a Veterans Law 
Judge sitting at the RO.  However, in a statement received in 
May 2000, the veteran rescinded that request.

This case was previously before the Board in October 2000, at 
which time it was remanded for additional development.

In September 2002 the RO granted service connection for 
diabetes mellitus associated with herbicide exposure, and 
assigned a 20 percent disability evaluation effective July 9, 
2001, and for diabetic peripheral neuropathy of the left 
lower extremity, with an evaluation of 10 percent effective 
February 19, 2002.  In this instance, there was a full grant 
of the benefit sought at that time, which was entitlement to 
service connection.  Accordingly, neither of those matters is 
part of the current appellate review.  See Grantham v. Brown, 
114 F.3d (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  It is presumed, based upon the veteran's service in the 
Republic of Vietnam during the Vietnam era, that he was 
exposed to herbicides, specified by him as Agent Orange, 
during service.

3.  The competent and probative evidence of record 
preponderates against a finding that a current skin disorder 
is causally related to service, including exposure to Agent 
Orange or other herbicide agent sustained therein.

4.  There is no competent and probative medical evidence of 
record that provides a nexus between the veteran's claimed 
residuals of a left foot injury and his active military 
service.

5.  The preponderance of the competent medical evidence of 
record indicates that the veteran does not currently have 
residuals associated with a right thumb injury.

6.  The veteran received no awards or decorations denoting 
engagement in combat, and no other supportive evidence 
reflects that the veteran engaged in combat during active 
military service.

7.  The evidence shows that the veteran was not engaged in 
combat in Vietnam.

8.  The evidence establishes that the veteran's alleged 
stressors are unverifiable and therefore cannot support a 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  A skin disorder, claimed as due to exposure to herbicide 
agents, was not incurred in or aggravated during service.  38 
U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  Residuals of a left foot injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  The veteran has no current disability of the right thumb 
that was either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records are negative for any type of mental 
disorder or any disorder associated with the veteran's skin, 
left foot, or right thumb.  In fact, the veteran was 
hospitalized from August 1970 to October 1970 for indirect 
bilateral inguinal hernia, unrelated to his current claims, 
and a physical examination during that time revealed that his 
extremities were normal.  Furthermore, in his November 1971 
expiration of term of service (ETS) Report of Medical 
Examination there were no abnormalities noted, with the 
exception of a scar from surgery from his bilateral hernia.

Post-service private medical records show that M. W. 
Funderburk, M.D., saw the veteran intermittently from 1985 to 
1993 for a left knee disorder.  On a visit in January 1986 it 
was noted that the veteran had some swelling in the foot; but 
there was no diagnosis rendered with regard to the foot.

In October 1989 the veteran was hospitalized at Mary Black 
Memorial Hospital under the care of J. Caston, M.D., for nine 
days for an evaluation of anxiety and panic attacks, which 
the veteran claimed had been present since the previous week.  
It was noted that the veteran had been in the Emergency Room 
at the hospital over the weekend and the previous week due to 
increased panic attacks precipitated by nasal drainage, 
congestion, and fear of smothering.  It was noted that he had 
taken Fastin and other diet pills to lose weight.  He was 
felt to have been having panic attacks related to Fastin 
abuse.  The diagnoses under Axis I were panic disorder, 
dysthymic disorder, "rule out" generalized anxiety 
disorder, and somatization.  His highest level of adaptive 
functioning for the past year was noted to be level 4, fair.  

In November 1989 the veteran was admitted to the Spartanburg 
Regional Medical Center for psychiatric services, attended by 
Dr. Caston.  The diagnosis under Axis I was panic disorder - 
positive "DST".  In December 1992 he was again admitted to 
the Spartanburg medical facility for psychiatric services, 
attended by Dr. Caston, who rendered diagnoses under Axis I 
of major depression disorder, recurrent; generalized anxiety 
disorder; and PTSD, "due to MS, 1989." His GAF was reported 
to be 70.

In January 1993, the veteran had a session with Dr. Caston.  
The primary goal of the session was to control "EMS" 
symptoms with Depakote, and the secondary goals were to 
control anxiety with Klonopin and to control depression 
symptoms with Zoloft.  There was no diagnosis rendered during 
that session.  

In March 1997 the veteran filed a formal claim of entitlement 
to service connection for a skin disorder secondary to 
exposure to Agent Orange while serving in Vietnam, a left 
foot disorder which he claimed was incurred in 1968, and a 
right thumb disorder which he claimed was incurred in 1969.

By rating decision dated in April 1997 the RO denied his 
claims for service connection for an unspecified skin 
disorder, a left foot disorder, and a right thumb disorder.  
An SOC was issued in December 1997, which continued the 
denial of the claims.

In December 1997 the veteran received psychiatric outpatient 
treatment at a VA facility.  The psychiatric outpatient 
treatment report shows he was evaluated and diagnosed with 
panic disorder with agoraphobia, dysthymic disorder, multiple 
medical problems, and positive "PPD".  In April 1998 he was 
seen for a second psychiatric visit.  It was noted that he 
had a history of panic disorder and dysthymia and was on 
Zoloft and Klonapin.  The veteran reported that his uncle, to 
whom he had been close, had died three weeks earlier.  He 
also disclosed that his father had died when he (the veteran) 
was age three.  He stated that his mother had remarried when 
he was age six, and his stepfather had periodically beaten 
him.  He further disclosed that a maternal uncle sexually 
abused him when he was three to five years old.  He further 
explained that his childhood was rough.  The diagnoses 
rendered were panic disorder and dysthymic disorder.

In an August 1998 initial consult with R. Beddingfield, CCSW, 
the veteran reported that he had had four nervous breakdowns 
since 1989.  He described a very traumatic childhood with a 
history of being abused, neglected, abandoned, and molested.  
The social worker noted that the veteran focused primarily on 
his childhood years during the visit and acknowledged poor 
self-esteem and a history of self-destructive behavior.  As a 
result of that consultation, he was diagnosed with panic 
disorder without agoraphobia and dysthymia.  In September 
1998 there was a follow-up visit with R. Field.  At that 
visit the veteran discussed marital problems, and he appeared 
to be committed to continuing personal changes and regaining 
control of his life.  He was diagnosed with panic disorder 
and questionable "rule out" of PTSD.  At a subsequent visit 
in September 1998 the veteran reported that he had been very 
nervous and unable to trust people after he had returned from 
Vietnam.  He reported that he would sleep only four to five 
hours.  In addition, he stated that he had nightmares about 
Vietnam and his childhood.  He further stated that he had 
arrived in Vietnam in July or August 1969, went from Cam Ranh 
in an open jeep with no weapons, and came under fire that 
night.  He said he lost several buddies from that same unit.  
Again the diagnoses were panic disorder and questionable 
"rule out" of PTSD.

In July 1998 the veteran proffered testimony at a personal 
hearing before a Hearing Officer at the RO.  He testified 
that he had no skin disorder prior to entering service.  He 
first noticed the skin problem in 1992.  He reported that he 
had not recently seen a doctor for the skin disorder.  
Hearing Transcript (Tr.), p. 2.  He stated that he had seen a 
dermatologist more than seven years before, at Spartanburg 
Dermatology, but he did not remember the name of the doctor.  
He reported that his symptoms consisted of scales, itching, 
and redness on both arms.  He stated that the problem was 
also on his stomach and behind his ears.  Tr., p. 3.  

With regard to his left foot disorder, he stated that his 
foot disorder began in basic training in 1968 when a case of 
ammunition fell from a truck and struck him on his foot.  
Tr., p. 5.  He stated that he went to the dispensary and the 
doctor stated that the bones in his foot had either been 
crushed, broken, or fractured and had put a cast on it, which 
the veteran wore for approximately six weeks.  He stated that 
after the cast was removed it was replaced with a gel cast.  
He stated that he had a problem throughout his period of 
service with his left foot.  He had not gone back for any 
further treatment for his foot.  He stated his military 
occupational specialty (MOS) was general supply.  Tr., p. 6.  
He reported that he continued to have problems with his foot 
after service, and saw Dr. Funderburke in Spartanburg (the 
doctor who treated him for his knees and back) on one 
occasion.  He stated that he had never been given medication 
for his foot.  Tr., p. 7

With regard to the right thumb, the veteran testified that 
his right thumb went through a window in the barracks and it 
was almost severed.  A cast was put on his hand, thumb, arm 
and elbow in order to prevent movement.  The thumb was sewn 
back on but it was not functional compared to his left thumb.  
He indicated that he was right-handed.  He had not been 
seeing any doctor for treatment of his thumb.  Tr., p. 8.  

In a September 1998 VA medical progress note, primarily 
focused on the veteran's mental health, an inscription in the 
left margin reads "foot broken during basic - went 4 [weeks] 
without cast, has never had X-ray since".

In October 1998 the veteran was seen for a follow-up visit 
and requested that his right thumb and left foot be checked.  
He reported that he had injured the right thumb and left foot 
in the military.  Upon examination, the diagnosis was NAD [no 
active disease] at present.  X-rays taken of the left foot in 
October 1998 revealed degenerative changes at the foot, most 
severe at the metatarsophalangeal joint of the great toe.  In 
addition, there were bone spurs at the plantar and posterior 
aspects of the calcaneus, otherwise there were no other 
abnormalities of the left foot.  X-rays of the right hand in 
October 1998 showed mild degenerative joint disease, most 
pronounced at the distal interphalangeal joint of the right 
second finger; otherwise there were no other abnormalities of 
the right hand.

In addition, in October 1998 the veteran filed an informal 
claim of entitlement to service connection for PTSD.  By 
rating decision dated in November 1998, the RO denied that 
claim.

At a November 1998 visit with the social worker, the veteran 
described being shot at by a South Vietnamese, with whom he 
worked, while passing through a village in a truck.  He 
ducked to avoid being hit.  He stated that he did not 
understand since they (the veteran and the South Vietnamese) 
were supposed to be on the same side and they had worked 
together.  The social worker noted that the veteran was 
discussing more combat stressors as he had developed trust in 
the therapeutic process.  The diagnoses were panic disorder 
and PTSD.  Therapeutic sessions with the social worker also 
occurred in December 1998 and January 1999.  A diagnosis of 
panic disorder and PTSD was rendered in December 1998.  The 
January 1999 diagnosis indicated that PTSD was questionable.

In addition, in December 1998 the RO received the veteran's 
PTSD Questionnaire.  In describing the event or events during 
military service that he felt contributed to his claim for 
service connection for PTSD, he noted that in April 1970, 
while serving in Vietnam in Cam Ranh Bay, he was assigned to 
a 21/2-ton truck trash detail to empty in a trash dump.  He 
stated that he had never been issued a weapon while in 
Vietnam.  While at the trash dump, he came under enemy small 
arms and mortar fire.  He indicated that he had been assigned 
to Cam Ranh Bay Post Engineer Detachment in the U.S. Army.  
He noted further that in May 1970 while in Saigon, Vietnam, 
on a balcony above a bar, he witnessed some South Vietnamese 
kill a civilian American on the street after curfew.  He 
further reported that in June 1970 he was transferred from 
Cam Ranh Bay to Saigon.  He was in a 3/4-ton truck enroute from 
Saigon to Tan Son Nhut Airbase to repair a generator; and he 
had no weapons.  He was fired at with a M-16 weapon by a 
military policeman, who was very nervous with the M-16 rifle.  
He had fired his M-16 at the veteran through the front 
windshield of the truck, barely missing the top of his head.

In addition in the PTSD questionnaire, when asked if there 
were any casualties as a result of the event or incident, the 
veteran indicated "NA" [not applicable].  

At a March 1999 VA outpatient psychiatric follow-up visit, 
the veteran discussed some stressors associated with his 
claimed PTSD.  He stated that he was sent to Germany 
immediately after AIT and was there for ten months.  From 
there he was sent to Vietnam and was there for five or six 
months.  He stated that he was not involved in direct combat, 
but he did experience being fired upon when he first landed 
in Cam Ranh Bay and while on trash detail.  Also, in Long 
Binh, he experienced a mortar attack, while he was for about 
three daysdue to a mix-up in his orders.  He was transferred 
to Saigon in an open Jeep with no weapon.  He stated that he 
was an acting non-commissioned officer and his job was to 
supervise the Vietnamese workers.  He reported an incident of 
riding down the road and seeing someone with a M16.  He 
ducked and just after he did he was fired on by that person 
and would have "taken it right between the eyes" had he not 
ducked.  He stated that he was medevaced from Vietnam to have 
surgery for a "double hernia."  The examiner's assessments 
under Axis I were panic disorder; PTSD, probable; and 
dysthymic disorder.  His Global Assessment of Functioning 
Scale (GAF) score was 48 at the time of the examination, and 
52 in the last year.

A hearing before a Hearing Officer was held at the RO in 
March 1999 regarding the issue of entitlement to service 
connection for PTSD.  The veteran testified that he first 
discovered he had PTSD sometime around January 1999.  It had 
been diagnosed by R. Field, the social worker at the VA 
clinic in Greenville, and then by Dr. Earle, who had recently 
conferred with Ms. Field.  Tr., p. 2.  He reported that he 
was stationed in Saigon with post engineers.  Tr., p. 3.  His 
assignment had entailed repairing generators in different 
places.  He was fired upon one time when returning from a 
job, and a South Vietnamese military policeman, who appeared 
to be nervous, pointed at the veteran and fired.  The veteran 
did not have a rifle or pistol because he was not allowed to 
have one in Saigon.  He stated that he was never treated for 
a nervous problem while in Vietnam.  Tr., p.4.  He reported 
that he now has nerve problems, a panic disorder, an anxiety 
disorder, and depression.  He also has mood swings and 
flashbacks.  The flashbacks occurred infrequently.  He stated 
that he did not have to supervise the handling of dead bodies 
while in Vietnam; but he had seen some.  He stated that he 
also saw an American in civilian clothes jumped and killed in 
the street in Saigon.  Tr., p. 5.  

VA mental status examination reports variously dated from 
1999 to 2001 show diagnoses under Axis I of panic disorder 
with agoraphobia, chronic PTSD, and dysthymic disorder.  The 
veteran's GAF was shown to be from 42 to 52.  

In a November 2000 letter by T. Zerr, MS, a readjustment 
Counseling Therapist, he noted that the veteran seemed to 
exhibit many of the severe symptoms of PTSD and might have 
either a co-existing diagnosis with a bi-polar disorder, or 
had been misdiagnosed.  He further noted that since he had 
only seen the veteran for a short time in one session, and 
had never had the chance to do a more thorough evaluation of 
his trauma history.

In a December 2000 VA psychiatric outpatient treatment 
report, the examiner noted that the veteran had been last 
seen by him in March 1999.  The veteran reported feeling 
worse/same since that last visit.  Upon examination he was 
diagnosed with panic disorder with agoraphobia, chronic PTSD, 
and dysthymic disorder under Axis I, with a GAF of 42.

In an August 2001 written statement in support of his claims, 
the veteran asserted that while in basic training he and 
another soldier were on ammunition detail and the other 
soldier slid a 21/2-ton case of ammunition which hit the 
veteran's calf and came down on his foot.  The doctor who 
treated him told him that every bone in his foot was either 
crushed, broken, or fractured.  A cast was initially applied 
and later a jell cast was applied.  He noted that he had 
always had trouble with the foot such as pain, a limp, and 
gout.  In addition, he noted that while he was stationed in 
Germany, one night his hand had gone through a window, nearly 
severing his right thumb.  A helicopter had taken him to the 
hospital, where it was sewn back on and a cast was applied up 
to his elbow.  Moreover, he stated that he had a rash on his 
arms and stomach.  He self-medicated it with cream.  It 
reappeared five years later and he was treated at the VA 
outpatient clinic.  He stated that he had a bare spot where 
the rash had been.

In April 2002 a VA compensation examination for diabetes 
mellitus was conducted.  On physical examination it was noted 
that the veteran had psoriasis, which was moderately severe 
and diffused, and that his neurological examination was 
consistent with diabetic peripheral neuropathy.  The clinical 
assessment, in pertinent part, was diabetic peripheral 
neuropathy, fairly severe.  The examiner stated that the 
veteran's psoriasis was probably not directly related to his 
diabetes but could be made worse by his diabetes.  

A September 2002 VA outpatient treatment report shows 
diagnoses under Axis I of panic disorder, probable PTSD, and 
dysthymic disorder.

In April 2003 the U.S. Armed Services Center for the Research 
of Unit Records (USASCRUR) coordinator at the RO reviewed the 
veteran's claims file, including the personnel folder and 
service medical records.  The purpose of the review was to 
search for any and all identified stressors that contained 
enough information to be forwarded to the USASCRUR for 
verification.  All stressors identified by the veteran were 
noted and were consistent with those noted above in the 
Factual Background portion of this decision.  The USASCRUR 
coordinator noted that the record revealed insufficient input 
from the veteran as to possible verification of the alleged 
stressors.  He concluded that the veteran's stated stressors 
were non-verifiable, and that a request for research to the 
USASCRUR would not be timely and would ultimately prove to be 
unsuccessful.
II.  Legal Analysis

A.  Preliminary matter - Veterans Claims Assistance Act 
(VCAA)

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)). 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOCs 
issued in December 1997 and December 1998, the supplemental 
statements of the case (SSOC) in September and November 1998 
and April 1999, the text of the Board's remand and 
correspondence provided by the RO, the appellant has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claims.  Likewise, he has also 
been given notice that VA has a duty to assist him in 
obtaining any evidence that may be relevant to this appeal.  

In particular, the Board notes a February 2002 letter in 
which the RO explained informed the veteran of the enactment 
of the VCAA, what evidence is necessary to establish 
entitlement, what information or evidence the VA still needed 
and the veteran's responsibility in assisting with his 
claims.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the veteran was advised that he could 
submit his own personal statements or statements from other 
people describing his physical or mental disability symptoms.  

Having reviewed the complete record, the Board believes that 
all obtainable evidence identified by the appellant relative 
to his claims have been obtained and associated with the 
claims folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the claimant is 
not received within 30 days, instead of waiting a full year 
for such response.  That regulation is therefore inoperative.  

In the present case, the February 2002 correspondence advised 
the appellant to submit any supportive documentation within a 
two-month period, rather than one year.  However, inasmuch as 
that letter was extremely detailed in requesting information 
and evidence, well over a year has passed since then, and VA 
has obtained additional evidence since that time, the 
provisions of the Federal Circuit's decision in PVA, supra, 
have been substantially fulfilled.  Therefore, and for the 
reasons discussed above, the Board finds that no useful 
purpose would be served in remanding this matter for more 
development. 

Moreover, the VCAA expressly recognizes certain circumstances 
in which VA will refrain from or discontinue providing 
further assistance.  For example, the VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  The Board acknowledges that the 
veteran has not been given a VA examination to specifically 
determine whether there is a relationship between his 
military service and his claimed disorders.  In this regard, 
there are no service medical records available of a left 
foot, right thumb, or skin disorder on active duty, nor is 
there evidence to show compensable disabilities within one 
year after separation.  Furthermore, there was no medical 
evidence linking the claimed disorders to active military 
service.  Since the evidence currently of record does not 
link the claimed disorders to service and there is no 
reasonable possibility that an examination will aid in 
substantiating the veteran's claim, there is no duty to 
assist the veteran by providing him with an examination, in 
this instance.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In summary, the Board finds that VA has satisfied its duty to 
assist the appellant in obtaining evidence to the extent 
necessary to attempt to substantiate his entitlement to the 
benefits sought on appeal, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  The 
Board therefore finds that no useful purpose would be served 
in undertaking more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, 
"[t]he VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  For the 
same reasons, the Board concludes that any defect in meeting 
the technical requirements of the VCAA is nonprejudicial and 
harmless error. 




It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The CAVC has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id. 


1.  Skin disorder, claimed as secondary to exposure to 
herbicide agents

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  These regulations 
have also stipulated the diseases for which service 
connection could be presumed due to an association with 
exposure to herbicide agents.  The specified diseases which 
have been listed therein are chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001); 
and provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, not 
just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) 
(reversing the Court's holding in McCartt, supra).  These 
statutory provisions became effective on the date of 
enactment, December 27, 2001.  As the new provision is 
liberalizing, it is applicable to the issues on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The CAVC has consistently held, with regard to the 
substantive law cited at the beginning of our analysis, 
above, that "[s]ervice connection generally requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Therefore, even without the well-grounded-
claim requirement (repealed by the VCAA), a veteran who has 
made a showing of in-service incurrence or aggravation of a 
disease or injury "must still submit sufficient evidence of 
a causal nexus between that in- service event and his or her 
current disability . . . to be ultimately successful on the 
merits of the claim."  Wade v. West, 11 Vet. App. 302, 305 
(1998).  Moreover, as noted above, with respect to any 
assertion of a fact requiring professional medical expertise, 
"lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus."  Bostain v. 
West, 11 Vet. App. 124, 127 (1998).

The veteran's primary contention is that his currently 
diagnosed disorder of the skin (psoriasis) resulted from 
exposure to Agent Orange during service.  As was previously 
mentioned, in December 2001 the VEBEA was enacted.  See 38 
U.S.C.A. § 1116(f), as added by § 201(c) of the new statute.  
This law provides a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam era, 
regardless of the disability claimed.  Accordingly, exposure 
to Agent Orange during service in Vietnam is presumptively 
established in this case.

However, the veteran has not presented satisfactory lay or 
other evidence that a skin disorder was incurred or 
aggravated in service.  The Board notes that the veteran has 
alleged that this claimed skin disorder is as a result of 
exposure to Agent Orange while he served in Vietnam from 
April to August 1970.  

His service personnel records reflect that he did served in 
Vietnam, and the evidence of record indicates that he was not 
engaged in combat in Vietnam.  Therefore, the provisions of 
38 U.S.C.A. § 1154 are not applicable.  However, even if the 
provisions of 38 U.S.C.A. § 1154 were applicable to this 
case, this presumption could be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, but not to etiologically link the initially incurred 
disease or injury to the currently claimed disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Because of the recent enactment of this new law, which 
effects the adjudication of claims brought under the theory 
of entitlement based upon Agent Orange exposure during 
service, the RO has not had the opportunity to adjudicate the 
veteran's claim pursuant to the new legislation.  Therefore, 
the Board has again considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384 (1993) as to whether the veteran 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether he may be prejudiced by any denial of 
those opportunities.

In this case, the veteran does not have any of the 
presumptive disorders enumerated specifically under 38 C.F.R. 
§ 3.309(e).  His claimed skin condition has not been 
diagnosed as chloracne or other acneform disease consistent 
with chloracne.  Therefore, even if exposure to Agent Orange 
in service is presumed, to warrant service connection, 
evidence etiologically linking such exposure to the veteran's 
claimed conditions still must be shown, and this is the 
critical inquiry.  The veteran has been given adequate and, 
in fact, ample opportunity to provide evidence of such nexus 
as is crucial to the success of his claim, to include 
providing hearing testimony in 1998.  Accordingly, the Board 
believes that we may proceed with a decision in this case, 
without any prejudice to the veteran.

In sum, with respect to the skin disorder claimed by the 
veteran to have resulted from exposure to Agent Orange during 
service, it is not entitled to presumptive service connection 
on a herbicide-exposure basis under current law.  The Board 
also points out that, during a 1998 RO hearing, the veteran 
testified that he first noticed the skin problem in 1992 and 
that he had seen a dermatologist more than seven years ago 
but he did not remember the name of the doctor.  In addition, 
in an April 2002 VA examination report it was noted that the 
veteran had psoriasis.  However, no medical professional had 
ever etiologically linked his claimed disabilities to Agent 
Orange exposure, and the record clearly lacks any competent 
medical evidence establishing or even suggesting such a 
nexus.  In advancing his claim, the veteran essentially 
contends that his currently claimed disorder is related to 
Agent Orange exposure sustained in service.  However, as a 
layperson, the veteran is not competent to render a medical 
opinion in this regard.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  Accordingly, the veteran is 
not entitled to service connection for his disorder under the 
theory that it resulted from exposure to Agent Orange during 
service in Vietnam.

The Board notes that the veteran's representative has argued 
that the RO utilized only the presumptive criteria in 
adjudicating the claim for a skin disorder.  The Board, of 
course, recognizes that the veteran is still entitled to 
attempt to establish service connection for the claimed 
disorders on a direct basis.  See Combee, supra.  Thus, the 
presumption is not the sole method for establishing 
causation.  Since the Board will address the issue of service 
connection for a skin disorder on a direct basis in the first 
instance, we must again consider the applicability of 
Bernard, supra.  The Board finds that the veteran would not 
be prejudiced if we proceed with a determination in this 
instance, because, as noted earlier, the veteran has been 
afforded the opportunity to submit evidence or argument and 
has had the opportunity to present evidence on this question 
at a hearing.  Thus, the Board will proceed with a 
determination in this instance, without any prejudice to the 
veteran.

The Board notes that the service medical records are entirely 
negative for any complaints, treatment, or diagnosis of a 
skin disorder.  Post-service, it was noted in the April 2002 
VA compensation examination for diabetes mellitus that the 
veteran had psoriasis.  That is the only mention of a skin 
disorder by a medical professional contained in the record.  
The evidence reflects that that skin disorder manifested 
approximately 30 years following separation from active 
military service.  In addition, the evidentiary record fails 
to include even a suggestion, much less a medical opinion, 
that the veteran's current psoriasis which manifested many 
years after service bears any relationship to service, or to 
any exposure to herbicides sustained during service.  
Although the veteran reports that his skin problems began in 
1992, this would still mean that the onset of his skin 
problems were approximately 20 years after service.  

The law requires that, in order to grant a service connection 
claim on the merits, there must be "medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In this case, as to the veteran's 
claimed skin disorder, no competent evidence of an 
etiological nexus between that disorder and military service 
or exposure to Agent Orange sustained therein has been 
presented.  According, the veteran's claim must be denied.

2.  Residuals of a left foot and right thumb injury

The veteran contends that his foot was injured in basic 
training in 1968 when a case of ammunition fell from a truck 
onto his foot.  He also contends that his right thumb was 
injured in service when it went through a window in the 
barracks and was almost severed.  Having reviewed the 
complete record, the Board finds that the preponderance of 
the competent and probative evidence is against the veteran's 
claims of entitlement to service connection for residuals of 
a left foot and a right thumb injury.  In essence, we believe 
that the evidence of record demonstrates that these claimed 
disorders were not incurred in or aggravated by active 
military service.

The Board notes that the service medical records are negative 
for any complaints of, or treatment for, a left foot or a 
right thumb injury during service.  Most significantly, the 
medical examination at separation revealed no evidence of a 
left foot or right thumb injury or any residuals thereof.  A 
post-service medical record dated in September 1998 indicates 
that the veteran complained of a broken foot that occurred 
during service and that he had not had it X-rayed.  In 
addition, in October 1998 he requested that his right thumb 
and left foot be checked.  The resultant diagnosis was that 
there was no active disease at present.  However, X-rays 
taken of the foot revealed degeneratives changes most severe 
at the metatarsophalangeal joint of the great toe.  X-rays of 
the right hand revealed mild degenerative joint disease, most 
pronounced at the distal interphalangeal joint of the right 
second finger, and no other abnormalities of the right hand 
were shown.  

With regard to the claimed right thumb disorder, the Board 
does not find the findings sufficient to establish that the 
veteran currently has a right thumb disability.  A diagnosis 
of a disorder of the right thumb is not shown by the record, 
either in service or after service.

Because the veteran has failed to establish proof of a 
current diagnosis or disability competently diagnosed as a 
right thumb disorder, the Board finds that his claim of 
entitlement to service connection for residuals of a right 
thumb injury must be denied.  See Brammer, supra at 225; 
Rabideau, supra at 144.  The Board finds support for this 
conclusion in a decision of the CAVC, which interpreted the 
requirement of current disability thus: "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  In the absence of proof 
of a present disability there can be no valid claim."  
Brammer, supra.

With regard to a left foot injury, on examination in October 
1998 the diagnosis was that there was no active disease; 
however, X-rays taken on the same date of the examination 
reveal degenerative changes of the left foot.  Assuming that 
the evidence establishes that the veteran has a current left 
foot disorder, there is no competent medical evidence which 
links the left foot disorder to the veteran's period of 
active military service, which is required for a grant of 
service connection.  See Hickson, supra.

In short, despite the veteran's contentions to the contrary 
that he should be granted service connection for residuals of 
a left foot and right thumb injury, the veteran is not shown 
to have had a left foot or right thumb injury in service or 
disabling to a compensable degree during the first post-
service year.  In the absence of a showing of a current right 
thumb disorder and medical evidence that a current left foot 
disorder is linked to service, there exists no basis upon 
which to predicate a grant of entitlement to service 
connection for the claimed disorders.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claims. However, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, that he currently has a 
left foot and a right thumb disorder as a result of an 
incurrence service.  See Routen, supra; Espiritu, supra.  As 
noted above, the veteran was examined for the purpose of 
separation from service, and the examining physician 
concluded that his lower and upper extremities, feet, and 
other parts of his musculoskeletal system were normal.  In 
addition, although the veteran contends that his thumb was 
nearly severed and sewn back on, the separation examination 
report is negative for a notation of a scar or mark on the 
right thumb.  The Board believes this to be the most 
probative evidence of record regarding whether a left foot 
injury and right thumb injury were incurred in service.

The Board concludes that the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for residuals of a left foot and a right thumb 
injury.  The benefits sought on appeal must accordingly be 
denied.

3.  PTSD

The veteran is seeking service connection for PTSD.  He 
essentially contends that he suffers from PTSD as a result of 
incidents that occurred during the period in which he was 
stationed in Vietnam.

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2002); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 
353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
DSM-IV.  See generally Cohen, supra; 38 C.F.R. § 4.125 
(2002).  The evidence required to support the occurrence of 
an in-service stressor varies "depending on whether or not 
the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zaryck, supra.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.

38 U.S.C.A. § 1154(b) (West 2002); 64 Fed. Reg. 32,807 
(June 18, 1999) codified at 38 C.F.R. § 3.304(f) (2003) 
(effective March 7, 1997).

Pursuant to Karnas, supra, where a law or regulation changes 
after the claim has been filed or reopened before 
administrative or judicial review has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so. The law provides that, 
when there is a change in regulations, the retroactive reach 
of the revised regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 
99- 7041 (Fed. Cir. Oct. 28, 1999); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000 (contemplating an 
appellate period that both precedes and succeeds the 
effective date of the regulatory change).

Notwithstanding the above, in considering the veteran's claim 
of entitlement to service connection for PTSD received in 
1998, the Board will apply the version of the regulation most 
favorable to him.

38 U.S.C.A. § 1154(b) (West 2002) provides that, with respect 
to combat veterans, "[t]he Secretary shall accept as 
sufficient proof of service-connection [of a claimed injury 
or disease] satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2003).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 
supra at 288-89.  The veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio, supra.  Further, an opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau, supra at 395-96; Cohen, supra.

The Board notes that there was an initial finding that the 
veteran had PTSD, by a VA social worker and later confirmed 
by a VA psychiatrist; and, if corroborative evidence of an 
in-service stressor or participation in combat could be 
found, the veteran would appear to meet the diagnostic 
criteria for PTSD.  Therefore, the primary question which 
must be resolved in this instance is whether the veteran 
sustained a qualifying stressor within the requirements of 38 
C.F.R. § 3.304(f), as discussed above.  Without such 
corroboration of a qualifying stressor, the question of the 
validity of a diagnosis of PTSD, and therefore whether 
further medical inquiry should be conducted under the VCAA, 
is irrelevant.  See Moreau, supra; Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described).

Applying the directives of the Zarycki decision, which has 
been discussed above, the Board first finds that the record 
does not support a conclusion that the appellant is a veteran 
of combat.  The veteran's military personnel file shows that 
he was assigned as a supply clerk to HQ USA Engineering 
Construction Agency, VN, duty with HQ USAECV(P) and then 
assigned as construction foreman with duty PES with 
HqCoUSAECV (P).  Although he served with post engineers with 
assignments that entailed repairing generators in various 
places in Vietnam, his military personnel and medical records 
do not indicate that he participated in combat.  The veteran 
is not in receipt of decorations or awards suggestive of 
combat status, and there is no other official or objective 
evidence of record indicating that he served in combat.  The 
Board notes that, because the veteran's service records were 
provided by an agency of the U.S. Government, reliance upon 
them is consistent with the well-recognized reliance placed 
by VA upon service department determinations.  38 C.F.R. § 
3.203(a), (c) (2002); cf. Sarmiento v. Brown, 7 Vet. App. 80, 
83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Although the veteran has related that he came under small 
arms fire and mortar fire while carrying out a trash detail, 
and also fired upon by a South Vietnamese military policeman, 
there is no verifying or corroborating evidence to support 
any finding that he was ever exposed to combat as a result of 
his assignments.

In summary, the preponderance of the evidence of record is 
against a finding that the veteran served in combat in 
Vietnam.  See VAOPGCPREC 12-99, (Oct. 18, 1999) (holding that 
the determination of whether a veteran "engaged in combat 
with the enemy" depends upon multiple factors, including the 
requirement that the veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and that the issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis).

As discussed above, if the claimed stressor is not combat- 
related, "the veteran's lay testimony regarding in-service 
stressors is insufficient, standing alone, to establish 
service connection and must be corroborated by 'credible 
evidence''." Doran, supra at 289.

As discussed in detail above, the veteran has essentially 
reported four in-service events, in particular, that he 
believes led to his PTSD, although he did assert that there 
were others.  For example, he reported that he had to ride in 
an open jeep with no weapons while in Vietnam and had lost 
several buddies from the same unit.  He claims he came under 
small arms fire and mortar fire while on assignment to dump a 
21/2-ton trash truck.  Also while enroute on a 3/4-ton truck from 
Saigon to Tan Son Nhut Airbase to repair a generator, he was 
stopped by South Vietnamese military policeman who fired at 
him through the front windshield, barely missing the top of 
his head.  Lastly, he witnessed some South Vietnamese kill an 
American civilian on the street after curfew.  Although the 
veteran has related specific stressful events, he has not 
provided sufficient detail so as to adequately permit 
verification of these alleged stressors with the appropriate 
authority.  

The Board notes that this case was remanded for the specific 
purpose of obtaining additional information from the veteran 
regarding his alleged stressors.  However, despite specific 
requests from the RO, the veteran failed to provide the 
details necessary to adequately identify his alleged 
stressors.  In fact, the only additional information or 
evidence provided by the veteran was a written statement 
wherein he reiterated the information he had previously 
submitted.  

While VA has a duty to attempt to obtain records in support 
of a veteran's claim, the veteran's input will generally be 
necessary to identify such records.  The Court has held that 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street." Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a [claimant] wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).

In summary, the Board finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressors.  Thus, his claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor.  See 
38 C.F.R. § 3.304(f) (old and new versions). Furthermore, the 
Board notes that the post-service VA social worker and 
psychiatrist rendered a diagnosis of PTSD based upon the 
veteran's unverified and uncorroborated accounts as to his 
in-service experience.  Accordingly, the Board finds that 
such diagnosis is not probative.  See Swann, supra at 233.

The Board notes that because of the lack of verified 
stressors, the Board believes there is no necessity to seek 
current medical records or conduct a VA examination to 
determine whether the veteran has a present diagnosis of 
PTSD.  See 38 U.S.C.A. § 5103A(d)(1) (West 2002).

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnosis of PTSD of record lacks probative value, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal must, 
accordingly, be denied.

The Board notes that the doctrine of reasonable doubt has 
been considered in this case with regard to each of the 
issues.  Under that doctrine, when there is an approximate 
balance between evidence for and against a claim, the 
evidence is in equipoise, there is said to be a reasonable 
doubt, and the benefit of such doubt is given to the 
claimant.  38 U.S.C.A. § 5107(b); see Schoolman v. West, 12 
Vet. App. 307, 310-1 (1999); 38 C.F.R. § 3.102.  However, 
when the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993.

For the reasons discussed above, the Board finds that the 
veteran is not entitled to service connection for a skin 
disorder, residuals of a left foot injury, residuals of a 
right thumb injury, or PTSD.


ORDER

Entitlement to service connection for a skin disorder, 
claimed as due to exposure to herbicide agents, is denied.

Entitlement to service connection for residuals of a left 
foot injury is denied.

Entitlement to service connection for residuals of a right 
thumb injury is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



